Citation Nr: 9908725	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-01 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.  

This matter arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for an 
evaluation in excess of 10 percent for a left knee disorder.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  

The Board notes that the veteran appears to have raised an 
issue with respect to a claim for an increased evaluation for 
his right knee disorder.  As this issue has not been prepared 
for appellate review, it is referred back to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's left knee disorder is productive of not 
more than slight recurrent subluxation and instability, is 
not shown to involve pain on motion, and the veteran has 
essentially normal range of motion in his left knee from 
approximately 0 degrees of extension to 140 degrees of 
flexion, with crepitus at 110 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's left knee disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim for service 
connection within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of his claim.  A mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 (1992).  
Accordingly, the Board finds that the veteran has presented a 
claim that is well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA medical 
examinations, and personal statements given by the veteran 
with respect to his service-connected left knee disorder.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase of a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examinations upon which ratings are based adequately portray 
anatomical damage and functional loss with respect to all of 
these elements.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss is demonstrated.  

A brief review of the record reveals that the veteran was 
initially granted service connection for a left knee disorder 
by a January 1971 rating decision, and was assigned a 10 
percent evaluation, effective from April 1, 1970.  At that 
time, the evidence showed that the veteran had undergone a 
meniscectomy of the left knee during service.  On 
examination, the veteran was shown to have occasional 
swelling and tenderness on manipulation and on squatting.  
His range of motion was unaffected.  

In support of his claim, the veteran submitted 
contemporaneous private and VA clinical treatment records 
dating from April 1970 through August 1997.  These records 
show that he had undergone a series of meniscectomies and 
arthroscopic surgeries on his left knee, in addition to 
episodic pain on motion and arthritic degenerative changes, 
and that he had been fitted for orthotics and a TENS unit.  
Recent treatment records dated in January 1996 from Great 
Lakes Orthopedics, Inc., show that the veteran had 
degenerative changes in his left knee, moderate to severe 
arthrosis with a grade IV lesion, and a left patello-
trochlear joint.  The treating physician noted that the 
veteran's knee would never be normal, but also observed that 
his knee was very minimally involved.  The physician also 
observed that the veteran's abnormalities did not show up 
well on a bone scan, and he was found to have what was 
characterized as excellent extension and flexion following 
arthroscopic surgery in June 1995.  

The veteran underwent a VA rating examination in February 
1997.  The report of that examination shows that he presented 
with surgical scars on his left knee that were well healed 
without abnormalities.  Some deformity was noted, secondary 
to his series of operations, but that deformity was 
characterized as not a gross deformity.  On examination, he 
was found not to have any swelling or effusion, and was not 
found to have subluxation or lateral instability, or varus or 
valgus deformity.  His range of motion was from 0 to 140 
degrees bilaterally.  The examiner only noted subjective 
complaints of pain.  

Contemporaneous clinical treatment records dating from June 
through August 1997 show that the veteran complained of 
chronic pain in June 1997.  He underwent arthroscopic surgery 
at St. Mary's Hospital in July 1997, which involved articular 
cartilage debridement and a partial medial meniscectomy of 
the left knee.  On examination the following August, he was 
found to have no abnormalities with respect to his left knee.  
He was found to have normal flexion and extension, and no 
effusion or synovitis.  The veteran was diagnosed as status-
post arthroscopy of the left knee with a partial medial 
meniscectomy.  The treating and examining physician observed 
that the veteran's left knee "couldn't look better."  

Following this, the veteran underwent an additional VA rating 
examination in March 1998, which is also the latest medical 
evidence of record.  The report of that examination shows 
that the veteran complained of experiencing pain in both 
knees and that he wore a TENS unit bilaterally, and that he 
took Ultram.  On examination, there was no stiffness, 
swelling, heat, effusion, redness, instability, or locking of 
the knee at that time.  The examiner noted that the veteran 
had to have responded well to treatment, because his range of 
motion was adequate, and he continued to work.  

The examiner stated that it was difficult to assess whether 
or not the veteran experienced flare-ups, because his 
symptomatology reportedly remained unchanged throughout the 
day, but also noted that the veteran reported experiencing 
pain at night when his knee was relaxed.  The examiner 
offered his opinion that the veteran's reported pain did not 
in any way limit the veteran's present range of motion.  He 
also noted that the veteran wore compartment out loader 
braces bilaterally.  There was also a sense that the 
veteran's knee would give way, but that the veteran was not 
shown to have true subluxation or dislocation.  Further, the 
veteran was not shown to have inflammatory arthritis.  Range 
of motion was from 0 to 140 degrees, bilaterally, and was 
characterized as being essentially normal.  

The joint was not objectively shown to be painful at that 
time, but the veteran was found to have crepitation beginning 
at approximately 110 degrees, bilaterally.  The examiner also 
stated his opinion that he did not believe that the veteran's 
range of motion was impaired during flare-ups.  Further, the 
examiner specifically noted that there was no painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat or abnormal movement or guarding at the time of the 
examination.  

Applying the criteria for impairment of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) to the 
evidence of record, the Board concludes that the 10 percent 
evaluation presently assigned for the veteran's left knee 
disorder is appropriate.  The Board also finds that the 
preponderance of the evidence is against assignment of a 
higher evaluation under any other diagnostic code.  
Diagnostic Code 5257 provides for assignment of a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted where 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is contemplated for 
a showing of severe recurrent subluxation or lateral 
instability.  Id.  

The contemporaneous VA and clinical treatment records do show 
a long history of treatment for the veteran's left knee 
disorder.  The Board recognizes that the veteran has 
undergone a series of surgeries on his left knee, and that he 
has experienced episodic flare-ups of pain.  However, the 
treatment records consistently show that he has had an 
essentially normal range of motion, and has not been unduly 
affected by pain on motion.  

The most recent treatment records dating from June through 
August 1997 show that the veteran underwent arthroscopic 
surgery, but that by August 1997, his knee was essentially 
normal with a full range of motion from 0 to 140 degrees.  In 
addition, the reports of the most recent VA rating 
examinations, dated in February 1997 and in March 1998, 
specifically note that recurrent subluxation and lateral 
instability were not present, and that the veteran did not 
experience effusion, swelling or redness at the times of 
those examinations.  

In short, as of the date of the last VA rating examination of 
March 1998, the veteran was not found to demonstrate any 
symptomatology warranting an increased evaluation under 
Diagnostic Code 5257, or any other diagnostic code.  His 
range of motion, from 0 to 140 degrees, was characterized as 
normal, and he had no other objectively demonstrated adverse 
symptoms or functional impairment.  Accordingly, his claim 
for an evaluation in excess of 10 percent for his left-knee 
disorder must be denied on a schedular basis at this time.  

The Board further notes that, in a precedent opinion, dated 
July 1, 1997, the General Counsel of the VA concluded that in 
some cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Codes 5257 and 5003.  See VAOPGPREC 23-97, 62 Fed. Reg. 63604 
(1997).  However, this opinion makes clear that a separate 
rating must be based on an additional disability, and that 
when a knee disability is already rated under Diagnostic Code 
5257, the veteran must also demonstrate limitation of motion 
under Diagnostic Codes 5260 and 5261 in order to obtain a 
separate rating for arthritis.  As noted above, the veteran's 
left-knee disorder is not shown to have such limitation of 
motion per the latest VA rating examination of March 1998.  
See Francisco, supra.  Accordingly, separate ratings under 
Diagnostic Codes 5257 and 5003 are not warranted here.  

The Board has considered the effects of painful joint motion 
in its review of the veteran's claim for an evaluation in 
excess of 10 percent for his left-knee disorder.  In 
addition, the effects of painful joint motion were considered 
in the RO's decision to continue the veteran's 10 percent 
evaluation  While pain on motion is not specifically 
contemplated under the evaluative criteria under Diagnostic 
Code 5257, an additional rating based on painful motion can 
be assigned under 38 C.F.R. §§ 4.40, 4.45.  See also, DeLuca, 
supra.  In any event, while the veteran asserts that he 
experiences functional loss due to pain and that he has a 
tendency to conceal such symptomatology, the report of the 
most recent VA rating examination fails to objectively show 
any pain on motion, and only notes some crepitus at 110 
degrees of flexion.  Moreover, his range of motion is shown 
to be essentially normal  See Francisco, supra.  Therefore, 
an additional evaluation based on painful joint motion at 
this time is not for consideration under 38 C.F.R. §§ 4.40 or 
4.45.  In sum, the veteran has not demonstrated 
symptomatology to the degree of severity that he has 
reported.  No other diagnostic code or codes appear to be 
applicable.  Accordingly, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for his left 
knee disorder must be denied.  

The potential application of the various provisions of Title 
38 of the Code of Federal Regulations (1998) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization beyond those noted, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran has undergone several surgical 
procedures on his left knee following his discharge from 
service to the present time.  However, the most recent 
examination results do not show any current significant 
functional impairment of the knee.  Further, the veteran is 
shown to be fully employed as a design engineer at this time.  
In short, the medical evidence does not show that the veteran 
is incapable of obtaining or retaining gainful employment.  
In the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's left knee disorder.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

